


Exhibit 10.22









NPC INTERNATIONAL, INC.


DEFERRED COMPENSATION
AND
RETIREMENT PLAN
As Amended and Restated Effective January 1, 2013



DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




Table of Contents
Section 1. Establishment and Amendment
2

Section 2. Definitions
2

Section 3. Eligibility for Participation
7

Section 4. Deferral of Compensation and Bonus Compensation
8

Section 5. Company Discretionary Contributions
10

Section 6. Elections of Timing and Form of Payment
11

Section 7. Investment of Deferral and Vesting Accounts
17

Section 8. Vesting
17

Section 9. Designation of Beneficiaries
20

Section 10. Merger, Consolidation and Sale of Assets
20

Section 11. Rights of Participants
21

Section 12. Administration
21

Section 13. Claims and Appeals
22

Section 14. Amendments and Termination
22

Section 15. Applicable Laws
23

Section 16. 409A Compliance
23

Section 17. Incompetency
24

Section 18. Expenses
24

Section 19. Notices
24

Section 20. Withholding and Deductions
24

Section 21. Invalidity of Provisions
25

Section 22. Tax Advantages Not Guaranteed
25

Section 23. Return of Company Contributions
25




2




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




NPC INTERNATIONAL, INC.
DEFERRED COMPENSATION AND RETIREMENT PLAN
Section 1. Establishment and Amendment
NPC INTERNATIONAL, INC. hereby amends and restates in its entirety, effective
January 1, 2013, its deferred compensation and retirement plan for executives as
described herein, which is known as the "NPC INTERNATIONAL, INC. DEFERRED
COMPENSATION AND RETIREMENT PLAN" (the "Plan"). The Plan is intended to
constitute an unfunded plan maintained primarily to provide deferred
compensation to a select group of management or highly compensated employees.
Section 2.    Definitions
2.1    Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:
(a)
"Acquiring Person" means any one person, or more than one person acting as a
group. For purposes of this definition, persons will not be considered to be
“acting as a group” solely because they purchase or own stock or assets of the
same corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

(b)
"Board" means the Board of Directors of the Company.

(c)
"Beneficiary" means the persons or entities designated pursuant to Section 9 who
are to receive, upon a Participant's death, payment of the amounts credited to
the Participant's Deferral Account and the Nonforfeitable amounts credited to
his Vesting Account as of the date of his death.

(d)
"Bonus Compensation" with respect to an active Participant or eligible Executive
means the active Participant's or eligible Executive's bonus compensation for
the period to which his relevant Bonus Compensation Deferral Election relates.
Eligible bonus compensation under this Plan shall include only bonus
compensation payable pursuant to and based on achievement of performance targets
as defined in the NPC Annual Compensation Plan document, as amended from time to
time.


3




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




(e)
"Bonus Compensation Deferral Election" means the election made by an active
Participant or eligible Executive, pursuant to Section 4.2, to defer receipt of
a portion of his Bonus Compensation earned by him in the calendar year to which
the election relates.

(f)
"Change of Control" means the occurrence of a "Change in the Ownership of the
Company," a "Change in Effective Control of the Company", or a "Change in the
Ownership of a Substantial Portion of the Company's Assets" as such terms are
further defined below provided, in each case, that such event is also a change
in control event for purposes of Code Section 409A:

(1)
Change in the Ownership of the Company. A Change in the Ownership of the Company
shall occur if any Acquiring Person, other than one or more Excluded Persons (as
defined below), acquires ownership of stock of the Company that, together with
stock held by such Acquiring Person, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. If an Acquiring
Person owns 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by such Acquiring
Person shall not be constitute a Change in Ownership of the Company. An increase
in the percentage of stock owned by any Acquiring Person, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph. In
addition, this paragraph applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.

(2)
Change in Effective Control of the Company. A Change in Effective Control of the
Company shall occur if either:

(i)
any Acquiring Person, other than one or more Excluded Persons (as defined
below), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 35 percent or more of the total voting power of the stock
of the Company, or

(ii)
A majority of members of the Company’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's board of directors prior to the date of
the appointment or election.


4




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




If a person, or more than one person acting as a group (as defined below) owns
35% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by such person or group shall not
constitute a change in effective control of the Company.
(3)
Change in the Ownership of a Substantial Portion of the Company's Assets. A
Change in the Ownership of a Substantial Portion of the Company's assets shall
occur if any Acquiring Person, other than one or more Excluded Persons (as
defined below), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total Gross Fair Market Value equal to or more than 40
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions, except for transfers of
assets described below. A transfer of assets by the Company is not treated as a
Change in the Ownership of a Substantial Portion of the Company’s Assets if the
assets are transferred to:

(i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(ii)
an entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

(iii)
a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

(iv)
an entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in subparagraph (iii).

Excluded Persons. For purposes of this subsection (e), Excluded Persons means
Gene Bicknell, his spouse, any of his lineal descendants, and any entity at
least 50% owned by any of such persons.
(g)
"Code" means the Internal Revenue Code of 1986, as amended.

(h)
"Committee" means the Stock Option and Compensation Committee of the Board.

(i)
"Company" means NPC International, Inc., a Kansas corporation, or any successor
thereto.


5




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




(j)
"Company Discretionary Contribution" means the amount deposited by the Company
and credited by the Trustee pursuant to Section 5.2 to the Deferral Account or
Vesting Account maintained by the Trustee on behalf of an active Participant or
eligible Executive. Company Discretionary Contributions may be Class A
Contributions or Class B Contributions. Unless otherwise so designated in
writing, all Company Discretionary Contributions shall be Class A Contributions.

(k)
"Company Matching Contribution" means the amount (if any) deposited by the
Company and credited by the Trustee pursuant to Section 5.1 to the Deferral
Account or Vesting Account maintained by the Trustee on behalf of an active
Participant or eligible Executive.

(l)
"Compensation" with respect to an Executive means the Executive's taxable wages
reportable on Form W-2 (as defined below), less (i) Bonus Compensation, and
(ii) gains from the exercise of stock options granted by the Company, payable to
the Executive during the pay period to which the relevant Compensation Deferral
Election relates. Compensation reportable on Form W-2 shall include only the
following items of compensations: regular pay, overtime, vacation pay, jury duty
pay, bereavement pay, short term disability pay, holiday pay, supplemental pay,
tips reported, beeper pay and shift differential pay. For the avoidance of
doubt, compensation reportable on Form W-2 shall not include field and corporate
fleet reimbursements, auto allowance, taxable moving expenses or similar items
of de minimis compensation paid to reimburse an Executive for an expense
incurred or otherwise adjust for a benefit that otherwise could be a nontaxable
benefit (e.g., long-term disability gross-up payments).

(m)
"Compensation Deferral Election" means the election made by an active
Participant or eligible Executive, pursuant to Section 4.1, to defer receipt of
all or a portion of his Compensation earned in the calendar year to which the
election relates.

(n)
"Deferral Account" means the account maintained by the Trustee under the Trust,
on behalf of a Participant, to which the Company deposits and the Trustee
credits at the direction of the Company (i) the Compensation and Bonus
Compensation the Participant elects to defer pursuant to his Compensation
Deferral Election and/or Bonus Compensation Deferral Election, and (ii) the
Company Matching Contributions and Company Discretionary Contributions pursuant
to Sections 5.1 and 5.2 which are entirely Nonforfeitable when made. Although
this Plan may refer to a Deferral Account as "the Participant's Deferral
Account" or as "his Deferral Account," the amounts credited to such Deferral
Account shall at all times be subject to the terms and conditions of the
agreement and declaration establishing the Trust, and thus subject to the claims
of the Company's general creditors.


6




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




(o)
"Executive" means an employee of the Company who is:

(1)
in a select group of management or highly paid employees;

(2)
exempt from the minimum wage and maximum hour requirements of the Fair Labor
Standards Act, as described in 29 U.S.C. § 213(a) and regulations promulgated
thereunder; and

(3)
a "highly compensated employee" within the meaning of Code Section 414(q), or a
regional manager, or both. With respect to a newly hired employee, if the
employee's annualized projected Compensation and Bonus Compensation for his
first calendar year of employment exceed the limit described in Code
Section 414(q)(B)(i), he shall be considered a "highly compensated employee" for
such first calendar year of employment, for purposes of this Plan.

(p)
"Gross Fair Market Value" means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

(q)
"Nonforfeitable," as applied to Company Matching Contributions and Company
Discretionary Contributions (and earnings thereon) deposited by the Company and
credited by the Trustee at the direction of the Company to a Participant's
Deferral Account or Vesting Account, means the portion of such deposits and
credits to which the Participant or his Beneficiary are "vested" in accordance
with the vesting rules described in Section 8 and the other terms and conditions
of the Plan, subject only to the claims of the Company's general creditors as
described in the agreement and declaration establishing the Trust.

(r)
"Participant" means a person who has amounts currently deposited and credited to
a Deferral Account or Vesting Account, or both, maintained by the Trustee on his
behalf pursuant to the terms of the Plan. An active Participant is a Participant
who is actively employed by the Company as an Executive and who is actively
participating in the Plan.

(s)
"Separation from Service" or "Separates from Service" means a Participant's
death, retirement or other termination from employment with the Company. A
Separation from Service will not occur if a Participant is on military leave,
sick leave or other bona fide leave of absence (such as temporary employment by
the government) if the period of such leave does not exceed six months, or if
longer, as long as the Participant has a right (either by contract or by
statute) to reemployment with the Company. "Separation from Service" will be
interpreted in a manner consistent with Code Section 409A(a)(2)(A)(i).


7




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




(t)
"Specified Employee" means a Participant that would be a "specified employee" as
defined in Code Section 409A(a)(2)(B)(i) and Department of Treasury regulations
and other interpretive guidance issued thereunder.

(u)
"Trust" means the NPC International, Inc. Deferred Compensation and Retirement
Plan Group Trust

(v)
"Trustee" means Great Plains Trust Company or the bank or trust company
designated as its successor trustee under the agreement and declaration
establishing the Trust.

(w)
"Vesting Account" with respect to a Participant means the account maintained by
the Trustee under the Trust, on behalf of the Participant, to which the Company
deposits and the Trustee credits at the direction of the Company the Company
Matching Contributions (if any) and/or Company Discretionary Contributions (if
any) pursuant to Sections 5.1 and 5.2 and which are not entirely Nonforfeitable
when made. Although this Plan may refer to a Vesting Account as "the
Participant's Vesting Account" or as "his Vesting Account," the amounts credited
to such Vesting Account shall at all times be subject to the terms and
conditions of the agreement and declaration establishing the Trust, and thus
subject to the claims of the Company's general creditors.

(x)
"Vesting Service" with respect to a Participant means the aggregate total of the
Participant's whole years (and fractional portions of years) of employment by
the Company, its predecessors and successors. The Committee may designate, from
time to time and in its sole discretion, such other service (either for the
Company or otherwise) that shall be considered Vesting Service with respect to
any particular Participant or eligible Executive.

2.2    Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine gender, and
the definition of any term herein in the singular shall also include the plural.
Section 3.    Eligibility for Participation
3.1    Eligibility. An employee of the Company shall be eligible to participate
in the Plan with respect to a calendar year if:
(a)
He qualifies as an Executive with respect to such year; and

(b)
He is not eligible to participate, in such calendar year, in the Company's
qualified cash or deferred arrangement under Code Section 401(k); and

(c)
The Committee has selected such Executive to participate with respect to such
year; where the Committee has once selected the Executive to participate,


8




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




and such Executive ceases to be eligible with respect to a year due solely to
his eligibility to participate in the Company's qualified cash or deferred
arrangement for such year, and the Executive thereafter (for a subsequent year)
ceases to be eligible to participate in the cash or deferred arrangement he
shall automatically be eligible to recommence participation in this Plan without
further approval by the Committee, provided the Executive continues to meet the
definition of "Executive" and the Committee has not affirmatively declared the
Executive to be ineligible.
An eligible Executive shall be eligible to have Company Matching Contributions
(if any) deposited and credited to his Vesting Account immediately upon becoming
eligible to participate in the Plan.
3.2    Inactive Participants. If at a future date an active Participant no
longer meets the requirements for participation in this Plan for reasons other
than Separation from Service, the Participant shall become an inactive
Participant, retaining all of the rights accorded Participants by this Plan,
except the right to make additional deferrals of Compensation and/or Bonus
Compensation pursuant to Section 4, and to have additional Company Matching
Contributions (if any) and/or Company Discretionary Contributions (if any)
deposited and credited to his Deferral Account or Vesting Account. Such an
individual shall remain an inactive Participant unless and until he again
becomes an active Participant by again qualifying as an Executive entitled to
participate in this Plan.
Amounts deposited and credited to an active Participant's Vesting Account which
are not considered Nonforfeitable shall be forfeited pursuant to Section 5 at
the time the Participant no longer meets the requirements for participation on
account of Separation from Service.
Section 4.    Deferral of Compensation and Bonus Compensation
4.1    Deferral of Compensation. At the times and in the manner specified below,
an active Participant or an eligible Executive may make an irrevocable election
in writing to defer all or a portion of his Compensation until a specified date
in the future.
(a)
Timing and Nature of Compensation Deferral Election. An active Participant or
eligible Executive described in the preceding paragraph may make a Compensation
Deferral Election, prior to December 31 of any calendar year, to defer receipt
of any percentage of his Compensation, in whole numbers (e.g., 1%, 7%, etc.),
earned during pay periods occurring between January 1 and December 31 of the
following calendar year.

(b)
Elections by Newly Eligible Executives. Notwithstanding anything in this Section
4.1 to the contrary, an Executive who first becomes an eligible Executive during
a calendar year (and has not otherwise been eligible to participate in a
nonqualified deferred compensation plan of the same type which would be
aggregated with this Plan under Code Section 409A) may make the election
described in subsection (a) above, as applicable, within 30


9




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




days after the date he first becomes an eligible Executive. Such an election
shall be effective only with respect to Compensation earned after the date of
the election.
(c)
Uniform Payroll Deductions. Amounts deferred pursuant to this Section shall be
deducted from the Participant's Compensation on a uniform basis for each pay
period during the portion of the calendar year to which the Compensation
Deferral Election relates.

(d)
Crediting of Deferred Amounts. As soon as practicable after Compensation subject
to a Compensation Deferral Election would, but for the provisions of this Plan,
be payable to an active Participant or eligible Executive, the Company shall
deposit with the Trustee, and direct the Trustee to credit to his Deferral
Account, the amount of the Compensation that the active Participant or eligible
Executive elected to defer.

4.2    Deferral of Bonus Compensation. At the times and in the manner specified
below, an active Participant or an eligible Executive may make an irrevocable
election in writing to defer all or a portion of his Bonus Compensation until a
specified date in the future.
(a)
Timing and Nature of Bonus Compensation Deferral Election. An Active Participant
or eligible Executive described in the preceding paragraph may make a Bonus
Compensation Deferral Election, prior to December 31 of any calendar year, to
defer receipt of any percentage (up to 75%) of his Bonus Compensation, in whole
numbers (e.g., 1%, 7%, etc.), earned in and payable with respect to the
following calendar year. An active Participant or eligible Executive who elects
to defer more than 75% of his Bonus Compensation shall be deemed to have elected
to defer 75% of his Bonus Compensation.

(b)
Elections by Newly Eligible Executives. Notwithstanding anything in this Section
4.2 to the contrary, when an Executive first becomes an eligible Executive, he
may make the election described in subsection (a) above, as applicable (to be
applied to the Bonus Compensation earned by and payable to him with respect to
the calendar year in which he is first an eligible Executive), within 30 days
after the date he first becomes an eligible Executive. Such an election shall be
effective only with respect to the portion of the Bonus Compensation earned
after the date of the election. The portion of the Bonus Contribution earned
after the date of the election shall be determined by multiplying x times y,
where x is such Participant’s Bonus Compensation for the calendar year and y is
a percentage determined by dividing the remaining days of the calendar year by
the total number of days in the calendar year.

(c)
Crediting of Deferred Amounts. As soon as practicable after Bonus Compensation
that is subject to a Bonus Compensation Deferral Election would, but for the
provisions of this Plan, be payable to an active Participant


10




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




or eligible Executive, the Company shall deposit with the Trustee, and direct
the Trustee to credit to his Deferral Account, the amount of the Bonus
Compensation the active Participant or eligible Executive elected to defer.
Section 5.    Company Discretionary Contributions
5.1    Company Matching Contributions. At such times and in such amounts as the
Company in its sole discretion may decide, the Company may deposit with the
Trustee, a Company Matching Contribution in the amount determined by the
Company. Any such discretionary Company Matching Contribution shall be credited
to such active Participant's or eligible Executive's (i) Deferral Account, if
the Company Matching Contribution is entirely Nonforfeitable when made, or
(ii) Vesting Account, if the Company Matching Contribution is not entirely
Nonforfeitable when made. See Section 8 for rules concerning whether an amount
is considered Nonforfeitable.
EXAMPLE:  Participant B is not 100% vested pursuant to the rules in Section 8.
He has on file a Compensation Deferral Election calling for the deferral of
10 percent of his Compensation, per pay period, earned between January 1 and
December 31, 1999. For the first pay period in February, 1999, the Company owes
Participant B $4,000 in Compensation. Pursuant to his Deferral Election, the
Company deposits $400 with the Trustee, directs the Trustee to credit the $400
to Participant B's Deferral Account, and pays the balance to Participant B (less
applicable withholdings). Assuming the Company elects to make a nondiscretionary
Matching Contribution equal to an amount not to exceed four percent (4%) of the
sum of the Compensation and Bonus Compensation payable to the Participant, the
Company also deposits with the Trustee, and the Trustee credits to Participant
B's Vesting Account, a Company Matching Contribution equal to $160, or four
percent of the Compensation payable to Participant B for the applicable pay
period. Note that if Participant B had been 100% vested pursuant to the rules in
Section 8; the discretionary Matching Contribution would have been deposited and
credited to his Deferral Account.
EXAMPLE: Assume the same facts as above, except that Participant B also has on
file a Bonus Compensation Deferral Election calling for the deferral of
50 percent of his Bonus Compensation earned in 1999. For the first pay period in
April, the Company owes Participant B $4,000 in Compensation, and $8,000 in
Bonus Compensation as the Participant's bonus for the first calendar quarter of
1999. Pursuant to Participant B's Deferral Elections, the Company deposits
$4,400 ($400 in Compensation plus $4,000 in Bonus Compensation) with the
Trustee, and directs the Trustee to credit this amount to Participant B's
Deferral Account, and pays the balance to Participant B (less applicable
withholdings). The Company also deposits $480 (four percent of the sum of the
Compensation and Bonus Compensation payable to Participant B for the applicable
pay period) with the Trustee, and directs the Trustee to credit that amount to
Participant B's Vesting Account.
5.2    Company Discretionary Contribution. At such times and in such amounts as
the Company in its sole discretion may decide, the Company may deposit with the
Trustee, and in writing direct the Trustee to credit, a Company Discretionary
Contribution to the Deferral Account

11




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




or Vesting Account maintained by the Trustee on behalf of one or more
Participants. The Company Discretionary Contribution shall be deposited and
credited to a Participant's Deferral Account if the Company Discretionary
Contribution is entirety Nonforfeitable when made, and shall be deposited and
credited to his Vesting Account in other cases.
Section 6.    Elections of Timing and Form of Payment
6.1    Electing the Time of Payment.
(a)
Compensation and Bonus Compensation. An active Participant or eligible Executive
shall, in his Compensation Deferral Election and/or Bonus Compensation Deferral
Election (as the case may be), elect to receive payment of the deferred amount
(and earnings thereon):

(1)
upon the Participant's Separation from Service;

(2)
on a specified date at least two years after the calendar year to which the
deferral election applies;

(3)
the earlier of the Participant's Separation from Service or the date specified
in (2) above;

(4)
the earlier of the Participant's Separation from Service or a Change of Control;
or

(5)
the earlier of (i) the Participant's Separation from Service, (ii) the date
specified in (2) above or (iii) a Change of Control.

EXAMPLE:  Participant A completes a Compensation Deferral Election on
December 1, 2008, for deferral of a portion of his Compensation payable for
2009. Participant A elects to receive his deferred Compensation on July 1, 2012.
The election is permissible because his deferral ending/payment date is a date
certain after the second calendar year that follows the 2009 calendar year,
which is the year to which the deferral election relates.
Participant B similarly completes a Compensation Deferral Election form, but
elects to receive her deferred Compensation upon her Separation from Service
(e.g., termination of employment). The election is permissible.
Participant C similarly completes a Compensation Deferral Election form and
elects to receive his deferred Compensation upon the earlier of (i) his
Separation from Service (e.g., termination of employment) or (ii) the July 1,
2012. The election is permissible.
Participant D similarly completes a Compensation Deferral Election form and
elects to receive his deferred Compensation on the earlier of (i)  his
Separation from Service, (ii)  July 1, 2012 or (iii) a Change of Control. The
election is permissible.

12




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




(b)
Company Matching Contributions and Discretionary Contributions.

(4)
Company Matching Contributions. Any discretionary Company Matching Contribution
(and earnings thereon) deposited with the Trustee and credited on behalf of a
Participant on account of his deferral of Compensation and/or Bonus Compensation
shall be paid at the time at which is paid the deferred Compensation and/or
deferred Bonus Compensation to which such Company Matching Contribution relates.

(5)
Company Discretionary Contributions. Prior to a calendar year with respect to
which the Company may deposit with the Trustee, and direct the Trustee to
credit, a Company Discretionary Contribution on behalf of a Participant, an
active Participant or Executive may elect, with respect to any such credit of a
Company Discretionary Contribution, to receive payment thereof (and earnings
thereon), on a date or event described in subsections (1), (2), (3), (4) or (5)
of subsection (a) above. Such an election will be effective only with respect to
a Company Discretionary Contribution that becomes fixed and determined after the
date of such election. In the event no such election is made, the active
Participant or eligible Executive shall be deemed to have elected to receive
payment of such Company Discretionary Contribution upon Separation from Service.

Notwithstanding the preceding paragraph, an Executive who first becomes an
eligible Executive during a calendar year (and has not been eligible to
participate any other similar type of plan within the plan aggregation rules of
Code Section 409A) may make the election described in the preceding paragraph
within 30 days after the date he first becomes an eligible Executive to the
extent allowed pursuant to Code Section 409A.
(3)
No Payment of Forfeitable Amounts. Notwithstanding anything in this Section 6.1
to the contrary, payment of Company Matching Contributions or Company
Discretionary Contributions deposited with the Trustee and credited to a
Participant's Vesting Account shall be made to the Participant or his
Beneficiary only to the extent such Contributions (and earnings thereon) are
considered Nonforfeitable at the time such payment is otherwise due.

(c)
Exceptions. Notwithstanding anything in subsections (a) or (b) above, or in any
other provision of the Plan, the following additional rules apply to the time at
which amounts are payable by this Plan:

(1)
Death of Participant. The balance of a Participant's Deferral Account, and the
Nonforfeitable balance of his Vesting Account, shall


13




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




be paid to the Participant’s Beneficiary in a single, lump-sum payment within
the 90-day period immediately following the Participant's death. If such 90-day
period spans two taxable years, in no event will the Participant's Beneficiary
be able to select, directly or indirectly, the applicable tax year of such
payment.
(2)
Disability of Participant. The balance of a Participant's Deferral Account, and
the Nonforfeitable balance of his Vesting Account, shall be paid to the
Participant upon the Participant's disability. Any such payment shall be paid to
the Participant in a single, lump-sum payment within the 90-day period
immediately following the Participant's disability. If such 90-day period spans
two taxable years, in no event will the Participant be able to select, directly
or indirectly, the applicable tax year of such payment. For this purpose,
"disability" of a Participant shall be deemed to have occurred if the
Participant (a) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of Company. For purposes of this
Plan, it is not necessary that a determination of disability be made by the
Social Security Administration, but a Participant who is determined to be
totally disabled by the Social Security Administration shall be deemed to have
suffered a disability for purposes of this Plan.

(3)
Unforeseeable Emergency. Upon application by the Participant, distributions from
a Participant's Deferral Account, and the Nonforfeitable balance of his Vesting
Account, may be paid to the Participant in the event of an Unforeseeable
Emergency.

An Unforeseeable Emergency will be deemed to have occurred if the payment of
benefits is for or on account of a severe financial hardship of the service
provider or beneficiary resulting from any of the following events (and provided
that any such event also constitutes an unforeseeable emergency for purposes of
Code Section 409A):
(i)
an illness or accident of the service provider or beneficiary, the service
provider's or beneficiary's spouse, or the service provider's or beneficiary's
dependent (as defined in Code Section 152(a));


14




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




(ii)
loss of the service provider's or beneficiary's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster);

(iii)
the imminent foreclosure of or eviction from the service provider's or
beneficiary's primary residence;

(iv)
the need to pay for the funeral expenses of a spouse or a dependent; or

(v)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the service provider or beneficiary.

Whether a service provider or beneficiary is faced with an unforeseeable
emergency permitting a distribution under this paragraph is to be determined
based on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of unforeseeable emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the service provider's assets, to
the extent the liquidation of such assets would not cause severe financial
hardship, or by cessation of deferrals under the arrangement. The payment made
pursuant to this subsection shall not exceed the amount the Committee, in its
complete discretion, determines is necessary to satisfy the great financial
hardship or unforeseeable emergency. In addition, the purchase of a home and the
payment of college tuition are not unforeseeable emergencies.
(d)
Final Payment from Trust. The final payment from the Trust to a Participant or
Beneficiary may be adjusted to account for prior overpayments or underpayments
attributable to estimates of earnings allocable to prior distributions of
deferred Compensation, deferred Bonus Compensation, Company Matching
Contributions, and/or Company Discretionary Contributions.

6.2    Electing the Form of Payment.
(a)
Compensation and Bonus Compensation. Each active Participant or eligible
Executive shall, in his Compensation and Bonus Compensation Deferral Elections,
elect the form in which the Plan shall pay his deferred Compensation and Bonus
Compensation (and earnings thereon). Such election of the form of payment shall
apply to that Compensation Deferral Election and/or Bonus Compensation Deferral
Election (as the case may be)


15




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




and earnings thereon. Such an active Participant or eligible Executive may elect
that such amounts be paid:
(6)
in a single lump sum;

(7)
in five substantially equal annual installments, adjusted annually for earnings
on the unpaid balance (each payable during the first 75 days of such succeeding
installment calendar year); or

(8)
in ten substantially equal annual installments, adjusted annually for earnings
on the unpaid balance (each payable during the first 75 days of such succeeding
installment calendar year).

In the event no such election is made, such amounts shall be paid in a lump sum.
(b)
Company Matching Contributions and Discretionary Contributions.

(4)
Company Matching Contributions. Any Company Matching Contribution (and earnings
thereon) deposited with the Trustee and credited on behalf of a Participant on
account of his deferral of Compensation and/or Bonus Compensation shall be paid
in the form in which is paid the deferred Compensation and/or deferred Bonus
Compensation to which such Company Matching Contribution relates.

(5)
Company Discretionary Contributions. Each active Participant or eligible
Executive shall, in the annual deferral election concerning Company
Discretionary Contributions that the Company may make on his behalf, elect the
form in which the Plan shall pay any Company Discretionary Contribution (and
earnings thereon) made with respect to the year to which the election relates.
The active Participant or eligible Executive may elect that such amounts be paid
in any of the forms described in subsections (1), (2) or (3) in subsection (a)
above. In the event no such election is made, such amounts shall be paid in a
lump sum.

(c)
Subsequent Changes in Form of Payment. Subject to limitations stated in the next
sentence, a Participant was permitted during 2008 to change his election as to
the form and timing of payment of deferred Compensation, Bonus Compensation
and/or a Company Discretionary Contribution (and earnings thereon).
Notwithstanding the foregoing an election that was not an initial election but
was made between January 1, 2008 and December 31, 2008 was not effective for
benefits payable in 2008. Installment payments shall be treated as a series of
payments for purposes of the subsequent payment election rules of Code Section
409A. After December 31, 2008, upon


16




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




application to the Committee, and with the approval in its sole discretion of
the Committee, a Participant may make a subsequent election to receive payment
of deferred Compensation, Bonus Compensation and/or a Company Discretionary
Contribution (and earnings thereon) in any of the forms described in paragraphs
(1), (2) or (3) of subsection (a) above, notwithstanding the initial election as
to form as reflected in the pertinent deferral election form(s), provided that
the following conditions are met and provided further that such subsequent
election does not result in any additional income or excise tax pursuant to Code
Section 409A:
(1)
such election may not take effect until at least 12 months after the date on
which the election is made;

(2)
the payments that are subject to such election (excluding payments upon death,
disability, unforeseeable emergency or change of control) must be delayed at
least 5 years from the date the payments would have otherwise been made; and

(3)
in the case of a distribution upon a specified date or age, such election is
made at least 12 months prior to the date the payment is scheduled to be paid
(or in the case of installment payments, 12 months prior to the date the first
amount was scheduled to be paid).

(d)
Exceptions. Notwithstanding anything in subsections (a), (b) or (c) above, or
any other provision of the Plan, the following additional rules apply to the
form in which amounts are payable by this Plan:

(1)
Death of Participant. Notwithstanding the provisions contained in subsections
(a) and (c) of this section upon a Participant's death, all benefits payable
under the Plan shall be paid in a single lump sum.

(2)
Disability of Participant. Subject to the requirements of subsections (a) and
(c) of this section, a Participant may elect the form in which payments made
pursuant to subsection 6.1(c)(2) shall be made. If the Participant fails to
timely make such election, payment shall be made in a single lump sum.

(3)
Unforeseeable Emergency. Payments made pursuant to subsection 6.1(c)(3) shall be
made in a single lump sum.

(4)
Specified Employee. Any payment to be made to a Participant upon his or her
Separation from Service while the Participant is a Specified Employee shall be
delayed until the first day of the seventh month following the Participant's
Separation from Service to the extent required under Code Section 409A.


17




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




Section 7.    Investment of Deferral and Vesting Accounts
The Deferral Account and Vesting Account maintained by the Trustee on behalf of
a Participant shall be credited with earnings (and losses) resulting from
investment by the Trustee. Participants may request that amounts deposited and
credited to their respective Deferral Accounts and/or Vesting Accounts be
invested in particular investments, chosen from a set of options established by
the Committee. The Participants' requests shall not be binding, however, and the
Committee, in its sole discretion, may elect to:
(e)
instruct the Trustee to decline to honor Participant's requests,

(f)
direct the Trustee to invest amounts deposited and credited to Deferral Accounts
and/or Vesting Accounts in another manner, or

(g)
permit the Trustee to invest amounts deposited and credited to Deferral Accounts
and/or Vesting Accounts in the manner the Trustee considers most appropriate.

Section 8.    Vesting
8.1    Deferral Account. Deferred Compensation, Bonus Compensation, Company
Matching Contributions and Company Discretionary Contributions (and earnings
thereon) deposited and credited to an active Participant's or eligible
Executive's Deferral Account shall at all times be considered entirely
Nonforfeitable (that is, 100% vested).
(a)
Deferred Compensation and Bonus Compensation. In no event shall a Participant's
Deferred Compensation or Bonus Compensation be deposited and credited other than
to his Deferral Account.

(b)
Company Matching Contributions. Company Matching Contributions shall be
deposited and credited to an active Participant's or eligible Executive's
Deferral Account only if at the time such Company Matching Contributions are
made (i) the active Participant or eligible Executive is 100% vested pursuant to
the vesting schedule set forth in Section 8.2(a) below, and the Committee has
not elected to apply additional vesting requirements to such Company Matching
Contributions (as described below), or (ii) the active Participant or eligible
Executive is not 100% vested     pursuant to the vesting schedule set forth in
Section 8.2(a) below, but the     Committee has elected to treat such Company
Matching Contributions as entirely Nonforfeitable when made, in which event such
accelerated vesting of the Company Matching Contributions shall be described by
the Committee in writing, and such writing shall thereafter be considered a part
of this Plan.

(c)
Company Discretionary Contributions. Class A Company Discretionary Contributions
shall be deposited and credited to an active Participant's or eligible
Executive's Deferral Account only if at the time such Company


18




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




Discretionary Contributions are made the active Participant or eligible
Executive is 100% vested pursuant to the vesting schedule set forth in Section
8.2(a) below.
Class B Company Discretionary Contributions shall be deposited and credited to
an active Participant's or eligible Executive's Deferral Account only if at the
time such Company Discretionary Contributions are made the Committee has elected
to treat such Company Discretionary Contributions as entirely Nonforfeitable
when made, in which event such accelerated vesting of the Company Discretionary
Contributions shall be described by the Committee in writing, and such writing
shall thereafter be considered a part of this Plan.
8.2    Vesting Account. Company Matching Contributions and Company Discretionary
Contributions (and earnings thereon) not deposited and credited to an active
Participant's or eligible Executive's Deferral Account shall be deposited and
credited to his Vesting Account. Such amounts shall be considered Nonforfeitable
(i.e., "vested") according to the rules set forth below.
(a)
Company Matching Contributions. Company Matching Contributions (and earnings
thereon) deposited and credited to a Participant's Vesting Account shall be
considered Nonforfeitable (that is, the Participant shall be considered "vested"
in such amounts) according to the following vesting schedule:

 
Years of Vesting Service
Nonforfeitable Percentage
 
 
 
 
Fewer than 1
0
%
 
 
At least 1 but fewer than 2
25
%
 
 
At least 2 but fewer than 3
50
%
 
 
At least 3 but fewer than 4
75
%
 
 
4 or more
100
%
 
 
 
 
 

Notwithstanding the foregoing, the Committee reserves the discretion to apply,
with respect to one or more Participants, and/or with respect to such Matching
Contributions as the Committee shall designate, a different vesting schedule
("discretionary vesting schedule") which the Committee shall articulate in
writing and which shall thereafter be considered part of this Plan.
(b)
Company Discretionary Contributions. Class A Company Discretionary Contributions
(and earnings thereon) deposited and credited to a Participant's Vesting Account
shall be considered Nonforfeitable according the schedule described in (a) above
(without regard to the last paragraph thereof).

Class B Company Discretionary Contributions (and earnings thereon) deposited and
credited to a Participant's Vesting Account shall be considered Nonforfeitable
at the time and in the manner prescribed by the Committee

19




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




in the writing designating such Contributions as Class B Contributions. Such
writing shall thereafter be considered part of this Plan.
(c)
Termination Prior to Vesting. In the event a Participant terminates employment
(by death, total and permanent disability, retirement or otherwise) prior to the
date on which the Company Matching Contributions and/or Company Discretionary
Contributions (and earnings thereon) deposited and credited to his Vesting
Account are considered Nonforfeitable, such forfeitable Contributions shall
thereafter be considered forfeited by the Participant and, to the extent
permitted by the agreement and declaration establishing the Trust, shall remain
in the Plan and shall be used by the Company to offset the Company's
contributions for the year in which the forfeitures arose or in future years;
provided however, that such forfeitures shall at all time be subject to the
terms and conditions of the agreement and declaration establishing the Trust,
and thus subject to the claims of the Company's general creditors. A Participant
shall not be deemed to have terminated his employment, notwithstanding his
failure to perform services for the Company, to the extent he remains on the
Company's rolls during a period of authorized paid or unpaid leave of absence.

(d)
Payment of Forfeitable Contributions. In the event amounts deposited and
credited to an active Participant’s Vesting Account would, but for this Section
8.2, be payable to him prior to the date on which such Contributions are
considered Nonforfeitable pursuant to subsections (a) or (b) above, payment of
such Contributions shall be deferred until the date on which such Contributions
are considered Nonforfeitable due to additional Vesting Service accrued by the
active Participant. Payment shall be made not later than the 15th day of the
third calendar month after the close of each calendar year in which such
Contributions become Nonforfeitable.

In the event the Participant’s employment is terminated (by death, total and
permanent disability, retirement or otherwise) prior to the date on which such
Contributions (and earnings thereon) are considered as Nonforfeitable, such
Contributions shall thereafter be considered forfeited by the Participant and,
to the extent permitted by the agreement and declaration establishing the Trust,
shall remain in the Plan and shall be used by the Company to offset the
Company's contributions for the year in which the forfeitures arose or in future
years; provided however, that such forfeitures shall at all time be subject to
the terms and conditions of the agreement and declaration establishing the
Trust, and thus subject to the claims of the Company's general creditors. A
Participant shall not be deemed to have terminated his employment,
notwithstanding his failure to perform services for the Company, to the extent
he remains on the Company's rolls during a period of authorized paid or unpaid
leave of absence.

20




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




8.3    Vesting Determinations. The Committee's determination concerning the
extent to-which a Participant or eligible Executive is considered "vested," and
the extent to which the Company Matching Contributions and/or Company
Discretionary Contributions (and earnings thereon) deposited and credited to a
Participants Vesting Account are considered Nonforfeitable shall be final and
binding on all Participants and their Beneficiaries, as described in Section 12.
Section 9.    Designation of Beneficiaries
9.1    General Rule. A Participant may designate a Beneficiary or Beneficiaries
who are to receive upon his death the payments that otherwise would have been
paid to him. Subject to the requirements of Section 6.2, such Beneficiary
designation may include an election concerning the form in which death benefits
are to be paid by the Plan to the Beneficiary or Beneficiaries. All designations
shall be in writing and shall be effective only if and when delivered to the
Committee or its designee during the lifetime of the Participant.
9.2    Special Rule for Married Participants. Notwithstanding Section 9.1, the
spouse of a married Participant shall be deemed to be the Participant's sole
primary Beneficiary, unless the Participant designates a primary Beneficiary
other than his spouse and the spouse consents to such designation in writing, on
a form the Committee or its designee shall provide, and the spouse's signature
is notarized.
9.3    Changing Beneficiary Designations. Subject to Section 9.2, a Participant
may from time to time during his lifetime, change his Beneficiary or
Beneficiaries by a written instrument delivered to the Committee or its
designee. The term "Beneficiary" may include a trust, so long as the trust
survives the Participant's death.
9.4    Failure to Designate a Beneficiary. In the event that a Participant is
not survived by a Beneficiary, or if for any reason a Beneficiary designation
shall be ineffective in whole or in part, the distribution that otherwise would
have been paid to such Participant shall be paid to his estate, and in such
event the term "Beneficiary" shall include his estate.
Section 10.    Merger, Consolidation and Sale of Assets
10.1    Merger. In the event the Company desires to consolidate with, merge
into, or transfer all or substantially all of its assets to another entity
(hereinafter referred to as a "Successor Employer"), the Company and such
Successor Employer may agree that the Successor Employer shall assume the
Company's obligations under this Plan in whole or in part. In no event shall
such merger, consolidation or transfer extinguish the Company's or the Successor
Employer's obligations to Participants and their Beneficiaries under this Plan.
10.2    Acquisition by Another Employer. In the event the Company is sold to
another corporation or other party(ies) ("New Company"), the Company may agree
with such New Company that the New Company shall assume the obligations under
this Plan in whole or in part. In no event shall such sale extinguish the
Company's or New Company's obligations to Participants and their Beneficiaries
under this Plan.

21




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




Section 11.    Rights of Participants
Notwithstanding the depositing and crediting of amounts to the Deferral Account
and/or Vesting Account maintained by the Trustee on behalf at a Participant, the
right of the Participant, or his Beneficiary, to receive a distribution under
this Plan shall be an unsecured claim against the general assets of the Company.
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Company. This Plan constitutes a mere promise by the Company to
make benefit payments in the future.
The Deferral Account or Vesting Account maintained by the Trustee on behalf of a
Participant may not in any way be encumbered or assigned by a Participant or his
Beneficiary.
Nothing in this Plan shall give any Participant the right to be retained as an
Executive or an employee of the Company, affect the right of the Company to
remove any Executive or employee, or give any Executive or employee (or his
Beneficiary) the right to receive a particular amount of Compensation, Bonus
Compensation or Company Discretionary Contribution from the Company.
Section 12.    Administration
12.1    Administrative Committee. The Committee shall administer the Plan. The
Committee may appoint an administrative committee (the "Administrative
Committee") to assist it in the administration of the Plan. The Administrative
Committee may act on behalf of the Committee with respect to all matters
concerning the Plan, except for those matters the Committee specifically
reserves, in this Plan or otherwise, for its own action. The initial members of
the Administrative Committee shall be Troy D. Cook and James K. Schwartz. The
Board or the Committee may remove, replace, or appoint members of the
Administrative Committee at any time.
12.2    Powers of Administrative Committee. The Committee shall have the power
to interpret the Plan and to determine all questions that arise under it. Such
power includes, for example, the discretionary authority necessary to determine
eligibility for benefits and to construe the terms of the Plan. All payments of
benefits under the Plan shall be made by the Company or by the Trustee in
accordance with the terms of this Plan and the agreement and declaration
establishing the Trust. The decision of the compensation committee upon all
matters within the scope of its authority shall be final and binding on all
parties, shall be subject to the most deferential standard on review, and shall
not be affected by any actual or alleged conflict of interest. No member of the
Committee or the Administrative Committee may act, in his capacity as a member
of the Committee or Administrative Committee, with respect to a matter
concerning his eligibility or benefits under the Plan.
Section 13.        Claims and Appeals
13.1    Claims for Benefits; Initial Processing. Claims for benefits under the
Plan normally will be approved or denied by the Committee within 90 calendar
days after they are received by the Committee or its designee. If an extension
of time is required to process the claim, the extension will not exceed 90
calendar days, and the claimant shall be provided notice of any extension. The

22




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




notice shall explain the reason for the extension and when a decision will be
made. Claims not resolved prior to the end of the extension may be deemed
denied.
13.2    Claim Denial. If a claim for benefits is denied (or deemed denied), the
Committee or its designee shall provide the claimant with written notice
reflecting the reasons for the denial, with a specific reference to the Plan
provisions upon which the decision was based. The notice shall also reflect any
additional information that may be necessary for the claimant’s claim to be
approved.
13.3    Appealing a Denied Claim. A claimant may appeal the denial of a claim by
writing the Committee and stating that he wishes to appeal. In order to be
considered, the appeal must be received by the Committee or its designee no more
than 90 calendar days after notice of the denial is provided (or, if no notice
is provided, then after the earliest date on which the claimant is entitled to
deem the claim denied).
13.4    Processing Appeals. If a claimant appeals a denial of a claim, the Board
shall review the claim and any additional information furnished by the claimant.
The Board shall decide the appeal within 60 calendar days after it is received,
but in unusual circumstances may delay resolution of the appeal for an
additional 60 calendar days. The claimant shall be notified of any delay within
60 calendar days after the appeal is received by the Committee or its designee.
After the appeal is decided, the Board shall notify the claimant in writing of
its decision, and explain how the appeal was decided and what Plan provisions
were relied upon.
Section 14.    Amendments and Termination
14.1    Amendment. The Company in its absolute discretion, without notice, may
at any time and from time to time, modify or amend, in whole or in part, any or
all of the provisions of the Plan. No such modification or amendment may,
without the consent of a Participant (or his Beneficiary in the case of his
death) reduce the right of a Participant (or his Beneficiary, as the case may
be) to the payment of any amount deposited and credited to his Deferral Account
and any Nonforfeitable amount deposited and credited to his Vesting Account
under the Plan as of the date of such modification or amendment. Any
modification or amendment of the vesting schedule described in Section 8.2 shall
not apply to any amounts deposited and credited to a Participant's Vesting
Account as of the date of such modification or amendment, unless the Participant
otherwise consents in writing.
14.2    Suspension and Termination. The Company in its absolute discretion,
without notice, at any time may suspend or terminate the Plan. In addition, the
Committee may suspend or terminate an active Participant's further participation
in the Plan at any time. Other than earnings on a Participant's Deferral Account
or Vesting Account credited under Section 7, no additional Compensation or Bonus
Compensation may be deferred, and no additional Company Matching Contributions
or Company Discretionary Contributions shall be deposited or credited to the
Deferral Account and/or Vesting Account of any Participant following suspension
or termination of the Plan, or to such Accounts of an inactive Participant
following termination of his or her participation in the Plan. Upon termination
of a Participant's participation in the Plan, distribution of a Participant's
Plan benefit shall be made in the manner and at the time described under the
Plan's normal provisions.

23




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




Upon suspension of the Plan, distribution of a Participant's Plan benefit shall
be made in the manner and at the time described under the Plan's provisions, and
the Trust shall not terminate until all monies on deposit thereunder are either
paid to Participants and their Beneficiaries, or returned to the Employer, as
provided for under the agreement and declaration establishing the Trust. Upon
suspension of the Plan, a Participant whose Vesting Account balance includes
amounts that are not Nonforfeitable under Section 8 hereof, shall continue to be
credited with vesting service, for purposes of Section 8, for and on account of
his service with the Company after suspension of the Plan.
In the event the Company elects to terminate the Plan, all forfeitable amounts
then on deposit with and credited to Participants' Vesting Accounts shall be
deemed Nonforfeitable and, notwithstanding anything herein to the contrary, all
Plan benefits shall be paid in a lump sum at such time as is permitted under the
applicable requirements under Code Section 409A and regulations issued
thereunder.
Section 15.    Applicable Laws
The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of Kansas, to the extent federal law does not
apply.
Section 16.    409A Compliance
In the event that any provision of this Plan shall be determined to contravene
Code Section 409A, the regulations promulgated thereunder, regulatory
interpretations or announcements with respect to Code Section 409A, any such
provision shall be void and have no effect and may be amended by the Company
without the consent of the Participant, for the purpose of Code Section 409A
compliance. Moreover, this Plan shall be interpreted at all times in such a
manner that the terms and provisions of the Plan comply with Code Section 409A,
the regulations promulgated thereunder, and regulatory interpretations or
announcements with respect to Code Section 409A. The Company shall have the
authority to void any Participant election hereunder if necessary to maintain
the Plan in compliance with Code Section 409A.
Section 17.    Incompetency
Every person receiving or claiming payments under this Plan shall be
conclusively presumed to be mentally competent until the date on which the
Committee or its designee receives written notice, in a form and manner
acceptable to the Committee, that such person is incompetent and that a
guardian, conservator, or other person, legally vested with the care of his
estate has been appointed. In the event a guardian or conservator or the estate
of any person receiving or claiming payments under this Plan shall be appointed
by a court of competent jurisdiction, benefit payments may be made to such
guardian or conservator, provided that proper proof of appointment and
continuing qualification are furnished in a form and manner acceptable to the
Committee or its designee. Any such payment so made shall be a complete
discharge of any liability therefor.
Section 18.    Expenses

24




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




Costs of administration of the Plan and all taxes imposed on the Plan or Trust
shall be paid by the Company. Participants' Deferral Accounts or Vesting
Accounts shall not be reduced for these amounts. Notwithstanding the foregoing,
Participants' Deferral Accounts and Vesting Accounts shall bear the expense of
any and all transaction costs and fees associated with the investment of their
Accounts and any per capita Trustee's fee. The aggregate total of any Trustee's
fees based on the aggregate value of assets in the Trust (both the Group Trust
and Individual Trusts) may be apportioned among the Accounts of Participants on
a pro rata (in the proportion that a Participant's Account balances bear to the
Account balances of other Participants) or per capita basis, in the discretion
of the Committee.
Section 19.    Notices
Any notice or election required or permitted to be given hereunder shall be in
writing. Participant elections shall be in the form prescribed by the Committee,
and shall be deemed to be filed with the Committee:
(a)
On the date it is personally delivered to the Committee (or its designee), or

(b)
Five business days after it is sent by registered or certified mail, addressed
to the Committee (or its designee) at the Company's address.

Section 20.    Withholding and Deductions
All payments made under the Plan by the Company or the Trustee to any
Participant or Beneficiary, shall be subject to applicable withholding and to
such other deductions that are required by applicable law, and to the delivery
to the Committee (or its designee) or the Trustee of any documents, applications
or other information deemed necessary by the Committee or the Trustee, in their
sole-discretion, as a condition precedent to payment.
Section 21.    Invalidity of Provisions
If any provision of the Plan is held or found to be invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and the Plan shall be construed and enforced as if such provision had
not been included. Similarly, in the event any provision of the Plan is held or
found to be ineffective or unenforceable with respect to allowing for the
deferral of income taxation as intended by the Plan, such provision shall be
severed from the provisions of the Plan that are so effective or enforceable,
and such latter provisions shall be considered to constitute a separate
arrangement.
Section 22.    Tax Advantages Not Guaranteed
Neither the Company, the Committee, the Administrative Committee, nor any other
person guarantees that any particular Participant or Beneficiary will achieve
the tax advantages contemplated by this Plan, and neither the Company, the
Committee, the Administrative Committee or any other person indemnifies or holds
harmless a Participant or Beneficiary with respect to

25




DB03/0502991.0020/6736492.11 MD31

--------------------------------------------------------------------------------




liability, whether or not unintended or unforeseen, for income taxes, excise
taxes, interest and/or penalties, or any other liability, arising from or
incurred in connection with this Plan.
In the event any benefits payable hereunder to a Participant or Beneficiary are
subjected to taxation prior to the date such benefits are payable under the
terms of the Plan, the payment of such benefits shall be accelerated so that, to
the extent practicable, the Participant or Beneficiary receives such benefits in
the taxable year in which such amounts are subjected to taxation.
Section 23.    Return of Company Contributions
Nothing in this Plan nor the agreement and declaration establishing the Trust
shall be construed to prevent the return to the Company of amounts contributed
to the Trust by the Company due to a mistake of fact or law, including (but not
limited to) erroneous calculations or erroneous determinations of eligibility.

26




DB03/0502991.0020/6736492.11 MD31